 



EXHIBIT 10.1

SHAREHOLDER TENDER AGREEMENT

     This SHAREHOLDER TENDER AGREEMENT (this “Agreement”), dated as of June 21,
2004, is entered into by and among Dick’s Sporting Goods, Inc., a Delaware
corporation (the “Parent”), Diamondbacks Acquisition Inc., an Indiana
corporation and a direct wholly-owned subsidiary of Parent (the “Purchaser”),
and certain shareholders of Galyan’s Trading Company, Inc., an Indiana
corporation (the “Company”), each of which is identified on Schedule A attached
hereto (each a “Shareholder” and collectively, the “Shareholders”).

     WHEREAS, simultaneously with the execution of this Agreement, Parent,
Purchaser and the Company are entering into an Agreement and Plan of Merger,
dated as of the date hereof (as the same may be amended or supplemented, the
“Merger Agreement”), which provides, among other things, for the acquisition of
the Company by Parent by means of a cash tender offer (the “Offer”) by Purchaser
for all outstanding shares of common stock, no par value per share, of the
Company (the “Company Common Stock”) and for the subsequent merger of Purchaser
with and into the Company with the Company continuing as the surviving entity
(the “Merger”);

     WHEREAS, as of the date hereof, each Shareholder is the Beneficial Owner
(as defined below) of the outstanding shares of Company Common Stock set forth
opposite such Shareholder’s name in Schedule A (such Shareholder’s “Owned
Shares”); and

     WHEREAS, as an inducement and a condition to its entering into the Merger
Agreement and incurring the obligations set forth therein, Parent has required
that each Shareholder enter into this Agreement;

     NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein and in
the Merger Agreement, the parties hereto, intending to be legally bound hereby,
agree as follows:

     1. Certain Definitions. (a) Capitalized terms used but not defined in this
Agreement shall have the meanings ascribed to such terms in the Merger
Agreement. In addition, for purposes of this Agreement:

     “Affiliate” means, with respect to any specified Person, any Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Person specified. For
purposes of this Agreement, with respect to any Shareholder, “Affiliate” shall
not include the Company or the Persons that directly, or indirectly through one
or more intermediaries, are controlled by the Company.

     “Beneficially Owned” or “Beneficial Ownership” with respect to any
securities means having both voting power and investment power (as determined
pursuant to Rule 13d-3(a) under the Exchange Act) over such securities,
including pursuant to any agreement, arrangement or understanding, whether or
not in writing. Without duplicative counting of the same securities by the same
holder, securities Beneficially Owned by a Person shall include securities
Beneficially Owned by all Affiliates of such Person and all other Persons with
whom such Person would

1



--------------------------------------------------------------------------------



 



constitute a “Group” within the meaning of Section 13(d) of the Exchange Act and
the rules promulgated thereunder; provided that, FS Equity Partners IV, L.P.
shall not be deemed to have Beneficial Ownership over any shares held of record
by Limited Brands, Inc. or G Trademark, Inc., and G Trademark, Inc. and Limited
Brands, Inc. shall not be deemed to have Beneficial Ownership over any shares
held of record by FS Equity Partners IV, L.P., in either case as a result of the
circumstances described in that certain Schedule 13D filed by FS Equity Partners
IV, L.P., Limited Brands, Inc. and G Trademark, Inc., as most recently amended
on August 18, 2003.

     “Beneficial Owner” with respect to any securities means a Person who has
Beneficial Ownership of such securities.

     “Company Group” means the Company and its subsidiaries Galyan’s Nevada,
Inc., a Nevada corporation, and Galyan’s of Virginia, Inc., a Virginia
corporation.

     “Offer Completion Date” means the date of purchase of shares of Company
Common Stock by the Purchaser in the Offer.

     “Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

     “Proposed Business Combination” means the Offer, the Merger and the related
transactions contemplated by the Merger Agreement.

     “Transfer” means, with respect to a security, the sale, transfer, pledge,
hypothecation, encumbrance, assignment or disposition of such security or the
Beneficial Ownership thereof (other than by operation of law), the offer to make
such a sale, transfer or other disposition, and each option, agreement,
arrangement or understanding, whether or not in writing, to effect any of the
foregoing. As a verb, “Transfer” shall have a correlative meaning.

     2. Tender of Shares; Agreement to Sell.

     (a) In order to induce Parent and the Purchaser to enter into the Merger
Agreement, each Shareholder hereby agrees to validly tender (or cause the record
owner of such shares to validly tender), pursuant to and in accordance with the
terms of the Offer, not later than the 20th business day after commencement of
the Offer, such Shareholder’s Owned Shares. If a Shareholder acquires Beneficial
Ownership of additional shares of Company Common Stock after the date hereof and
prior to termination of this Agreement, such Shareholder shall tender such
additional shares of Company Common Stock on such 20th business day or, if
later, on the second business day after such acquisition. A Shareholder shall
not withdraw any shares tendered pursuant this Section 2(a) unless this
Agreement is terminated or the Offer is terminated or has expired without
Purchaser purchasing all shares validly tendered in the Offer and not withdrawn.
Notwithstanding anything herein to the contrary, Limited Brands, Inc. shall not
be obligated to tender its warrant for 1,350,000 shares of Company Common Stock,
with an exercise price in excess of $44.82 per share

2



--------------------------------------------------------------------------------



 



(the “Warrant”), or any shares of Company Common Stock issuable upon exercise of
the Warrant (unless Limited Brands, Inc. elects to exercise such Warrant).

     (b) Without the written consent of each Shareholder, Purchaser shall not
(i) decrease the Offer Price, (ii) decrease the aggregate number of shares of
Company Common Stock sought or (iii) change the form of consideration to be paid
pursuant to the Offer.

     3. No Disposition or Solicitation.

     (a) Each Shareholder agrees that from and after the date hereof, except as
contemplated by this Agreement, such Shareholder will not (as a Shareholder,
trustee or custodian) Transfer or agree to Transfer any of such Shareholder’s
Owned Shares or any options or warrants or other rights held or owned by such
Shareholder to acquire Company Common Stock (other than any transfer of an
option or warrant to the Company in connection with the exercise of such option
or warrant by such Shareholder) without Parent’s prior written consent (which
consent shall not be unreasonably withheld or delayed in the context of a
Transfer to any member of the immediate family of such Shareholder or to any
trust the Beneficial Ownership of which is held by such Shareholder, provided in
each case that such transferee agrees, in a form satisfactory to Parent, to be
bound by the terms of this Agreement), or grant any proxy or power-of-attorney
with respect to any such Company Common Stock other than pursuant to this
Agreement.

     (b) Shareholder will not, in its capacity as a shareholder of the Company,
and will use its reasonable best efforts to ensure that its investment bankers,
attorneys, accountants, agents or other advisors or representatives (the
“Shareholder Representatives”), directly or indirectly, will not take any action
with respect to any Takeover Proposal that the Company is prohibited from taking
under clause (i) or (ii) of Section 5.1.3 of the Merger Agreement; provided
that, in the event the Company takes action under Section 5.1.3 of the Merger
Agreement, each Shareholder will be entitled to participate in all actions that
the Company is or would be entitled to take under Section 5.1.3 of the Merger
Agreement so long as such actions are taken in compliance with such
Section 5.1.3. Notwithstanding the foregoing, it is agreed and understood by the
parties that the term “Shareholder Representatives” shall not include the
Company or any subsidiary of the Company or any of their respective investment
bankers, attorneys, accountants, agents or other advisors or representatives.

     (c) Shareholder will cease and cause to be terminated all existing
discussions or negotiations conducted by it or its behest with respect to any
Takeover Proposal (other than with Parent and Purchaser).

     4. Option.

     (a) On the terms and subject to the conditions set forth herein, each
Shareholder hereby grants to each of Parent and Purchaser an irrevocable option
(the “Option”) to purchase all of the right, title and interest of such
Shareholder in and to such Shareholder’s Owned Shares at a price per share equal
to the Offer Price but not less than $16.75 per share. The Parent or Purchaser,
as the case may be, may exercise an Option in whole, but

3



--------------------------------------------------------------------------------



 



not in part, if, but only if, (i) Purchaser has acquired all shares of Company
Common Stock validly tendered pursuant to the Offer and (ii) such Shareholder
shall have failed to tender into the Offer any Owned Shares or shall have
withdrawn the tender of any Owned Shares into the Offer.

     (b) In the event that Parent or Purchaser is entitled to and wishes to
exercise an Option, Parent or Purchaser shall send a written notice to the
relevant Shareholder or parties prior to the termination of this Agreement
specifying the place and the date for the closing of such purchase, which date
shall be not less than three business days and not more than five business days
after the date of such notice; provided that in the event that prior
notification to, or approval of, any Governmental Entity is required in
connection with the exercise of an Option or there shall be in effect any
preliminary or final injunction or other order issued by any Governmental Entity
prohibiting the exercise of an Option, the period of time during which the date
of the closing may be fixed shall be extended until the tenth day following the
last date on which all required approvals shall have been obtained, all required
waiting periods shall have expired or been terminated and any such prohibition
shall have been vacated, terminated or waived.

     (c) At the closing of the purchase of a Shareholder’s Owned Shares pursuant
to exercise of an Option, simultaneously with the payment by Parent or Purchaser
of the purchase price for a Shareholder’s Owned Shares, such Shareholder shall
deliver, or cause to be delivered, to Parent or Purchaser certificates
representing such Owned Shares duly endorsed to Parent or Purchaser or
accompanied by stock powers duly executed by the Company in blank, together with
any necessary stock transfer stamps properly affixed, free and clear of all
Liens.

     5. Agreement to Vote. Each Shareholder agrees that (a) at such time as the
Company conducts a meeting (including any adjournment thereof) of or otherwise
seeks a vote or consent of its shareholders for the purpose of approving the
Merger Agreement and the transactions contemplated by the Merger Agreement,
including the Merger, such Shareholder will vote, or provide a consent with
respect to, all Company Common Stock (including the Owned Shares) which, as of
the relevant record date, such Shareholder has the power to vote, in favor of
approving the Merger Agreement and the transactions contemplated by such
Agreement, including the Merger, and (b) such Shareholder will (at any meeting
of shareholders or in connection with any consent solicitation) vote all shares
of Company Common Stock (including the Owned Shares) which, as of the relevant
record date, such Shareholder has the power to vote, against, and will not
consent to, any Takeover Proposal with a Person other than Parent and Purchaser
or any action that would or is designed to delay, prevent or frustrate the
Proposed Business Combination. Without limiting the foregoing, it is understood
that the obligations under clause (a) in this Section 5 shall remain applicable
in respect of each meeting of shareholders of the Company duly called for the
purpose of approving the Merger Agreement and the transactions contemplated
thereby, including the Merger, regardless of the position of the Company’s board
of directors as to the Proposed Business Combination at the time of such
meeting.

4



--------------------------------------------------------------------------------



 



     6. Information. Each Shareholder will provide any information requested by
the Company or Parent for any regulatory application or filing made or approval
sought for such transactions (including filings with the SEC).

     7. Additional Stock. Each Shareholder agrees that any additional shares of
Company Common Stock or securities convertible into Company Common Stock
acquired by such Shareholder or over which it acquires Beneficial Ownership or
voting power or dispositive power, whether pursuant to existing stock option
agreements, warrants or otherwise, shall be subject to the provisions of this
Agreement.

     8. Irrevocable Proxy.

     (a) In furtherance of the agreements contained in this Agreement, each
Shareholder hereby irrevocably grants to, and appoints, Edward W. Stack,
Chairman and Chief Executive Officer of Parent, William J. Colombo, President of
Parent, Michael F. Hines, Chief Financial Officer of Parent, and William R.
Newlin, Chief Administrative Officer of Parent, in their respective capacities
as officers of Parent, and any individual who shall hereafter succeed to any
such office of Parent, and each of them individually, such Shareholder’s proxy
and attorney-in-fact (with full power of substitution), for and in the name,
place and stead of such Shareholder, to vote all shares of such Shareholder’s
Owned Shares or Company Common Stock over which such Shareholder has voting
power, or grant a consent or approval in respect of such shares, or execute and
deliver a proxy to vote such shares, (i) in favor of adopting the Merger
Agreement and approving the transactions contemplated thereby, including the
Merger, and (ii) against any Takeover Proposal with a Person other than Parent
and Purchaser or any other matter referred to in clause (b) of Section 5 hereof.
For the avoidance of doubt, the proxy granted by each Shareholder pursuant to
this Section 8(a) is not granted with respect to any matter other than those
matters set forth in items (i) and (ii) of this Section 8(a).

     (b) Each Shareholder represents and warrants to Parent and Purchaser that
any proxies heretofore given by it in respect of shares of Company Common Stock
are not irrevocable, and that any such proxies are hereby revoked, and agrees to
communicate in writing notice of revocation of such proxies to the relevant
proxy holders.

     (c) Each Shareholder hereby affirms that the irrevocable proxy set forth in
Section 8(a) is given in connection with, and in consideration of, the execution
of the Merger Agreement by Parent and Purchaser, and that such irrevocable proxy
is given to secure the performance of the duties of such Shareholder under this
Agreement. Each Shareholder hereby further affirms that the irrevocable proxy is
coupled with an interest and may under no circumstances be revoked. Such
Shareholder hereby ratifies and confirms all that such irrevocable proxy may
lawfully do or cause to be done by virtue hereof. Such irrevocable proxy is
executed and intended to be irrevocable in accordance with the provisions of
Section 3 of Chapter 30 of the Indiana Business Corporation Law.

     (d) Nothing contained in this Agreement shall give Parent or Purchaser the
right to control or direct the Company or the Company’s operations.

5



--------------------------------------------------------------------------------



 



     9. Representations, Warranties and Covenants of the Shareholders. Each
Shareholder hereby individually (and not jointly or severally) represents and
warrants to, and agrees with, Parent and Purchaser as follows:

     (a) Such Shareholder has all necessary power and authority and legal
capacity to execute and deliver this Agreement and perform its obligations
hereunder. In the case of each Shareholder who is not a natural person, no other
proceedings or actions on the part of such Shareholder are necessary to
authorize the execution, delivery or performance of this Agreement or the
consummation of the transactions contemplated hereby.

     (b) This Agreement has been duly and validly executed and delivered by such
Shareholder and constitutes a valid, legal and binding agreement of such
Shareholder, enforceable against such Shareholder in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws of general
applicability relating to or affecting creditors’ rights or by general equity
principles.

     (c) Each Shareholder is the sole Beneficial Owner of such Shareholder’s
Owned Shares, other than those Owned Shares Beneficially Owned by a family trust
or child of such Shareholder. Each Shareholder has the sole right to vote, or
cause to be voted, and to dispose, or cause the disposition, of such
Shareholder’s Owned Shares and there exist no limitations on its ability to
exercise such right. Each Shareholder has good and marketable title (which may
include holding in nominee or “street” name) to all of such Shareholder’s Owned
Shares (other than those Owned Shares Beneficially Owned by a family trust or
child of such Shareholder), free and clear of all Liens (other than as created
by this Agreement and the restrictions on Transfer under applicable securities
laws). The Owned Shares constitute all of the capital stock of the Company
Beneficially Owned by such Shareholder.

     (d) Subject to requisite shareholder approval and except for the consents
referred to in Section 4.1.8 of the Merger Agreement, neither the execution nor
delivery of this Agreement by such Shareholder nor the Shareholder’s
consummation of the transactions contemplated hereby will conflict with, result
in any violation of, or constitute a default under, (i) any material mortgage,
bond, indenture, agreement, instrument or obligation to which such Shareholder
is a party or by which such Shareholder or any of the Owned Shares is bound (or,
in the case of each Shareholder that is not a natural person, such Shareholder’s
constituent documents), or (ii) any judgment, decree, order or material law or
regulation of any governmental agency or authority in the United States by which
such Shareholder or any of its subsidiaries is bound, except, with respect to
clauses (i) and (ii) above, where the conflict or default, individually or in
the aggregate, will not have a material adverse effect on such Shareholder.

     (e) Each Shareholder understands and acknowledges that each of Parent and
Purchaser is entering into the Merger Agreement in reliance upon such
Shareholder’s execution, delivery and performance of this Agreement.

6



--------------------------------------------------------------------------------



 



     10. Representations and Warranties of Parent. Parent represents and
warrants to each Shareholder as follows:

     (a) Organization, Good Standing, Capitalization. Parent is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware with all requisite corporate power and authority to own,
operate and lease its properties, to carry on its business as now being
conducted, and to enter into this Agreement and perform its obligations
hereunder.

     (b) Purchaser. Parent owns all of the issued and outstanding shares of
Purchaser. Purchaser is a corporation duly organized, validly existing and in
good standing under the laws of the State of Indiana with all requisite
corporate power to enter into this Agreement and perform its obligations
hereunder. All of the issued and outstanding shares of Purchaser have been
validly issued and are fully paid and non-assessable with no personal liability
attaching to the ownership thereof. There are no outstanding rights, options,
warrants, conversion rights or agreements for the purchase or acquisition from,
or the sale or issuance by, Purchaser of any shares of its capital stock, other
than this Agreement. Since its organization, Purchaser has conducted no business
activities, except such as are related to this Agreement and the performance of
its obligations hereunder.

     (c) Authority Relative to this Agreement, etc. Each of Parent and Purchaser
has taken all necessary corporate action to approve this Agreement and the
performance of its obligations hereunder. This Agreement has been duly and
validly executed and delivered by each of Parent and Purchaser and constitutes a
valid, legal and binding agreement of each of Parent and Purchaser,
respectively, enforceable against each of Parent and Purchaser in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
similar laws of general applicability relating to or affecting creditors’ rights
or by general equity principles.

     (d) Compliance with other Instruments, etc. Subject to the consents
referred to in Section 4.2.5 of the Merger Agreement, neither the execution nor
delivery of this Agreement by Parent or Purchaser nor Parent’s or Purchaser’s
consummation of the transactions contemplated hereby will conflict with, result
in any violation of, or constitute a default under, the Articles or Certificate
of Incorporation or Bylaws of Parent or Purchaser or any agreement, mortgage,
indenture, license, permit, lease or other instrument material to Parent and its
subsidiaries taken as a whole or any judgment, decree, order, or any material
law or regulation of any governmental agency or authority in the United States
by which Parent or any of its subsidiaries is bound.

     (e) Governmental and other Consents, etc. Subject to any required filing
with the U.S. Department of Justice or the Federal Trade Commission, no material
consent, approval or authorization of or designation, declaration or filing with
any Governmental Entity on the part of Parent or Purchaser is required in
connection with the execution or delivery by Parent and Purchaser of this
Agreement or the consummation of the transactions by Parent

7



--------------------------------------------------------------------------------



 



and Purchaser contemplated hereby other than filings with the SEC and any
applicable national securities exchange or quotation system.

     (f) No Broker. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Parent or Purchaser other than Peter J. Solomon Company, L.P.

     (g) Litigation. There is not now pending, and to the knowledge of Parent
and Purchaser there is not threatened, any litigation, action, suit or
proceeding to which Parent or Purchaser or any of their respective subsidiaries
is or will be a party in or before or by any Governmental Entity, except for any
litigation, action, suit or proceeding (whether instituted, pending or
threatened) involving claims which, individually or in the aggregate, will not
have a Material Adverse Effect on Parent and Purchaser or the Merger. In
addition, there is no judgment, decree, injunction, rule or order of any
Governmental Entity or arbitrator outstanding against Parent or Purchaser or any
of their respective subsidiaries having or which, individually or in the
aggregate, will not have a Material Adverse Effect on Parent and Purchaser or
the Merger.

     (h) Offer Documents; Proxy Statement.

          (1) None of the Offer Documents will, at the times such documents are
filed with the SEC and are mailed to the shareholders of the Company, contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in light of the circumstances under which they are made, not
misleading, except that no representation is made by Parent or Purchaser with
respect to information supplied in writing by the Company or an affiliate of the
Company expressly for inclusion therein. The Offer Documents will comply as to
form in all material respects with the provisions of the Exchange Act and the
rules and regulations of the SEC thereunder.

          (2) None of the information supplied by Parent, Purchaser or any
affiliate of Parent or Purchaser for inclusion in the Proxy Statement or the
Schedule 14D-9 will, at the date of filing with the SEC, and, in the case of the
Proxy Statement, at the time the Proxy Statement is mailed and at the time of
the Special Shareholders Meeting, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

     11. Termination. This Agreement, and all rights and obligations of the
parties hereunder (other than those set forth in Section 12(a)), shall terminate
upon the earlier of: (i) the Effective Time of the Merger, (ii) the acceptance
for payment of the Owned Shares by Parent or Purchaser in the Offer, (iii) the
failure of Purchaser timely to commence the Offer, (iv) the failure of Purchaser
timely to purchase all Owned Shares of the Shareholders in the Offer or (v) the
date upon which the Merger Agreement is terminated pursuant to Section 7 thereof
without the Merger having been consummated.

8



--------------------------------------------------------------------------------



 



12. Miscellaneous.

     (a) Costs and Expenses. Except as otherwise provided in this Agreement, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such
expenses.

     (b) Execution in Counterparts. For the convenience of the parties, this
Agreement and any amendments, supplements, waivers and modifications may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same document.

     (c) Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties and their respective
successors, personal or legal representatives, executors, administrators, heirs,
distributees, devisees, legatees and permitted assigns, but neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any party (whether by operation of law or otherwise), in whole or in
part, without the prior written consent of the other parties; provided, that
Parent or Purchaser may assign any or all rights under this Agreement to any
subsidiary of Parent, and Purchaser may assign any or all rights under this
Agreement to Parent.

     (d) Amendments and Waivers. This Agreement may not be amended, changed,
supplemented, or otherwise modified or terminated, except upon the execution and
delivery of a written agreement executed by the parties hereto; provided, that
each of Parent and Purchaser may waive compliance by any other party with any
representation, agreement or condition otherwise required to be complied with by
any other party under this Agreement or release any other party from its
obligations under this Agreement, but any such waiver or release shall be
effective only if in a writing executed by Parent and Purchaser.

     (e) Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given (i) upon transmitter’s confirmation of a
receipt of a facsimile transmission, (ii) confirmed delivery by a nationally
reputable standard overnight carrier or (iii) when delivered by hand, addressed
at the address for such party set forth below.

     

  If to a Shareholder, to such Shareholder at the address set forth beside its
name on Schedule A hereto with a copy to:
 
   

  Galyan’s Trading Company, Inc.

  One Galyans Parkway

  Plainfield, Indiana 46168

  Fax: (317) 532-0269

  Attention: C. David Zoba, Executive Vice President, General

  Counsel and Secretary

9



--------------------------------------------------------------------------------



 



     

  and to:
 
   

  Drake S. Tempest, Esq.

  O’Melveny & Myers LLP

  Times Square Tower

  7 Times Square

  New York, NY 10036

  Fax: (212) 326-2061
 
   

  If to Parent or Purchaser, to:
 
   

  Dick’s Sporting Goods, Inc.

  200 Industry Drive

  RIDC Park West

  Pittsburg, Pennsylvania 15275

  Fax: (412) 490-1394

  Attention: William R. Newlin, Executive Vice President and Chief

  Administrative Officer
 
   

  With a copy to:
 
   

  Lewis U. Davis, Jr., Esq.

  Jeremiah G. Garvey, Esq.

  Buchanan Ingersoll PC

  One Oxford Centre

  300 Grant Street, 20th Floor

  Pittsburgh, PA 15219

  Fax: (412) 562-1041

or to such other address or facsimile number as the Person to whom notice is
given shall have previously furnished to the others in writing in the manner set
forth above.

     (f) Inadequate Remedy at Law; Specific Performance. Each Shareholder
acknowledges and agrees that in the event of any breach of this Agreement,
Parent would be irreparably and immediately harmed and could not be made whole
by monetary damages. It is accordingly agreed with respect to any provision of
this Agreement that (i) each Shareholder will waive, in any action for specific
performance, the defense of adequacy of a remedy at law, and (ii) Parent shall
be entitled, in addition to any other remedy to which it may be entitled at law
or in equity, to compel specific performance of this Agreement.

     (g) Cumulative Rights, Powers and Remedies. All rights, powers and remedies
provided under this Agreement or otherwise available in respect hereof at law or
in equity shall be cumulative and not alternative, and the exercise of any
thereof by any party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such party. The failure of any party
hereto to exercise any right, power or remedy provided

10



--------------------------------------------------------------------------------



 



under this Agreement or otherwise available in respect hereof at law or in
equity, or to insist upon compliance by any other party hereto with its
obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

     (h) Entire Agreement; No Third Party Beneficiaries. This Agreement, along
with the specific references to the Merger Agreement, constitutes the complete,
final and exclusive agreement among the parties and supersedes any and all prior
agreements and understandings, written or oral, among the parties heretofore
made with respect to the subject matter hereof. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
rights, benefits or remedies of any nature whatsoever under or by reason of this
Agreement.

     (i) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Indiana without regard to any
principles of conflict of laws. Each of the parties hereto consents to submit
itself to the personal jurisdiction of any federal court located in the Northern
District of Indiana or any Indiana state court located in a county within the
area comprising the Federal District Court for the Northern District of Indiana
in the event any dispute arises out of this Agreement or the transactions
contemplated by the Merger Agreement, (ii) agrees that it shall not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from any such court and (iii) agrees that it shall not bring any action relating
to this Agreement or the transactions contemplated by the Merger Agreement in
any court other than a federal or state court sitting in the Federal District
Court for the Northern District of Indiana or a county within the area
comprising the Federal District Court for the Northern District of Indiana.

     (j) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 12(j).

11



--------------------------------------------------------------------------------



 



     (k) Severability. If any term, provision, covenant or restriction contained
in this Agreement is held by a court or a federal or state regulatory agency of
competent jurisdiction to be invalid, void or unenforceable under any rule of
law in any particular respect or under any particular circumstances, the
remainder of the terms, provisions and covenants and restrictions contained in
this Agreement shall remain in full force and effect, and shall in no way be
affected, impaired or invalidated. If any provision of this Agreement is so
broad as to be unenforceable, the provision shall be interpreted to be only so
broad as is enforceable.

     (l) Interpretation. The section and paragraph captions herein are for
convenience of reference only, do not constitute part of this Agreement and
shall not be deemed to limit or otherwise affect any of the provisions hereof.
The words “include,” “includes,” and “including” shall be deemed to be followed
by “without limitation” whether or not they are in fact followed by such words
or words of like import.

     (l) Publicity. The initial press release concerning the Offer and the
Merger shall be a joint press release from the Company and Parent and,
thereafter, except as otherwise required by law or the rules of the SEC, the
NYSE or NASDAQ, for so long as this Agreement is in effect, no party shall, or
shall permit any of their respective subsidiaries to, issue or cause the
publication of any press release or other public announcement with respect to
the transactions contemplated by this Agreement without the consent of the other
parties, which consent shall not be unreasonably withheld; provided, however,
that any party hereto may file a copy of this Agreement and the related
agreements with the SEC and the Purchaser and the Parent may summarize the terms
of this Agreement in the Purchaser’s tender offer materials and in any oral
solicitations made in accordance with Regulation 14D promulgated by the SEC and
in any other filings made by Parent with the SEC.

     13. Shareholder Capacity. No Shareholder executing this Agreement nor any
partner, member, employee or Affiliate of a Shareholder who is or becomes during
the term hereof a director or officer of the Company makes any agreement or
understanding herein in his or her capacity as such a director or officer, and
this Agreement does not bind any partner, member, employee or Affiliate of a
Shareholder in such person’s capacity as a director of officer. Each Shareholder
executing this Agreement does so solely in such Shareholder’s capacity as the
owner of record and/or Beneficial Owner of the Owned Shares or as having the
power to vote or dispose of the Owned Shares and nothing herein (including in
Section 4) shall limit or affect any actions taken or omitted to be taken by a
Shareholder, or any partner, member, employee or Affiliate of a Shareholder, in
his or her capacity as an officer or director of the Company (including, for the
avoidance of doubt, any action in the discharge of fiduciary duties in
compliance with Section 5.1.3 of the Merger Agreement); provided, that nothing
in this Section 13 shall be deemed to permit any Shareholder to take any action
on behalf of the Company that is prohibited by the Merger Agreement.

     14. Further Assurances. From time to time, at Parent’s or Purchaser’s
request and without further consideration, each Shareholder shall execute and
deliver such additional documents and take all such further lawful action as may
be necessary or desirable to consummate and make

12



--------------------------------------------------------------------------------



 



effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement.

[Remainder of page intentionally left blank]

13



--------------------------------------------------------------------------------



 



[Shareholder Signature Page to Shareholder Tender Agreement]

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

                      FS EQUITY PARTNERS IV, L.P.
 
                    By: FS Capital Partners LLC     Its: General Partner
 
                        By:     /s/ John M. Roth            

--------------------------------------------------------------------------------


          Name:   John M. Roth

          Title:    

             

--------------------------------------------------------------------------------

S-1



--------------------------------------------------------------------------------



 



[Shareholder Signature Page to Shareholder Tender Agreement]

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

                  LIMITED BRANDS, INC.
 
                By:     /s/ Timothy J. Faber        

--------------------------------------------------------------------------------

        Name: Timothy J. Faber         Title: Vice President Treasurer
 
                G TRADEMARK, INC.
 
                By:     /s/ Timothy J. Faber        

--------------------------------------------------------------------------------

        Name: Timothy J. Faber

      Title:    

         

--------------------------------------------------------------------------------

S-2



--------------------------------------------------------------------------------



 



[Parent’s and Purchaser’s Signature Page to Shareholder Tender Agreement]

                  DICK’S SPORTING GOODS, INC.
 
                By:     /s/ William R. Newlin        

--------------------------------------------------------------------------------


      Name:   William R. Newlin

      Title:   Executive Vice President &

          Chief Administrative Officer
 
                DIAMONDBACKS ACQUISITION INC.
 
                By:     /s/ William R. Newlin        

--------------------------------------------------------------------------------

        Name: William R. Newlin         Title: President

S-3



--------------------------------------------------------------------------------



 



SCHEDULE A

SHAREHOLDERS

                      NUMBER NAME

--------------------------------------------------------------------------------

  ADDRESS

--------------------------------------------------------------------------------

  OF SHARES

--------------------------------------------------------------------------------

FS Equity Partners IV, L.P.
  11100 Santa Monica Blvd     5,694,500  
 
  Suite 1900        
 
  Los Angeles, CA 90025        
Limited Brands, Inc.
  Three Limited Parkway     550,500  
 
  Columbus, OH 43230        
G Trademark, Inc.
  c/o Limited Brands, Inc.     3,350,000  
 
  Three Limited Parkway        
 
  Columbus, OH 43230        

S-4